SMITH, Acting Chief Judge.
An appeal from a conviction of conspiracy to commit grand larceny. The trial court excluded certain documentary evidence offered by appellant because appellant’s counsel failed to reveal it in reciprocal discovery before trial. Fla.R.Cr.P. 3.220. The trial court did not make full inquiry into whether the rule violation by appellant’s counsel was inadvertent or willful, whether it was trivial or substantial, and whether it had serious effect on the state’s ability to prepare for trial. Richardson v. State, 246 So.2d 771 (Fla. 1971). Yet neither did appellant’s counsel suggest the necessity for such an inquiry, or volunteer the information that the inquiry might have produced. Appellant was permitted without objection to testify concerning the documentary evidence and the facts evidenced thereby. Appellant was acquitted of grand larceny, the charge to which the evidence related. Other independent evidence supported his conspiracy conviction. Considering the whole record, the trial court’s failure to make a full Richardson inquiry was harmless error, if indeed it was error at all.
AFFIRMED.
MELVIN and BOOTH, JJ., concur.